DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertaux (US 2016/0116404) in view of Bae et al. (US 2013/0047704, hereafter Bae) and Hasenfratz et al. (“Participatory Air Pollution Monitoring Using Smartphones”, hereafter Hasenfratz)
With respect to claim 1, Bertaux teaches a device (system 20, par. 26) for capturing and recording only at least one of fine particles and the density of NOx gases in the air, comprising: a box (housing 25), mountable on the dashboard of a vehicle (par .25), the box including means for displaying and recording; and a sensor (optical sensor 65, par. 27) for sensing only at least one of particles and of the density of NOx gases in the air, able only to count at least one of a number of dust particles or other particles present in the air, of a size between defined values in a volume of air, and density of NOx gases, the box for displaying and recording said at least one of a number of particles and density correlated to a particular measurement location of the sensor (par. 38), the device being configured to function onboard a vehicle. (par. 25-27, 38, Fig. 1A)
Bertaux does not explicitly teach said device is configured to function onboard a moving vehicle, or said sensor is recalibrated at certain points of a map with reference to standardized sensors, wherein the standardized sensors comprise sensors selected from a group consisting of point and static sensors certified by an environmental monitoring organization, making the particular measurement reliable without the sensor being affected by the measurement air at the preceding point. 
Bae teaches a device (particle measuring device 400, gas measuring device 400, par. 34, 36) for capturing and recording only at least one of fine particles and the density of NOx gases in the air, comprising: a sensor (plurality of particle analyzers, 401-405, par. 57; gas analyzers, 501-503, par. 58) for sensing only at least one of particles and of the density of NOx gases in the air, able only to count a number of dust particles or other particles present in the air, of a size between defined values in a volume of air, and/or density of NOx gases, and a means (data management unit 700, par. 34, 67) for displaying and recording said at least one of said number and density correlated to a particular measurement location of the sensor, the device being configured to be mounted and to function onboard a moving vehicle, (par. 34) in which said sensor may be initialized at certain points of a map, or even recalibrated, with reference to standardized sensors. (par. 39, measurements taken at a particular location are considered to teach initializing the sensor at a particular point on a map)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the device of Bertaux on a moving vehicle, or at certain points of a map, as taught by Bae, in order to acquire geographical data for analysis.
It is known to capture and record air quality measurements at various locations and to recalibrate the sensors at different locations. For example, Hasenfratz teaches a system wherein mobile sensors are recalibrated at certain points of a map with reference to standardized sensors, wherein the standardized sensors comprise certified static sensors. (Section 3.1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to recalibrate the sensors of Bertaux at different points of the map, as taught by Hasenfratz, in order to eliminate the influence of previous measurements on the sensor results.
With respect to claim 2, Bertaux, as modified by Bae and Hasenfratz, teaches said box comprises a screen (display 125) for displaying at least one of said number and density or an acquisition device of at least one of said number and density on a recording medium. (Bertaux, par. 30, Fig. 1A)
With respect to claim 3, Bertaux, as modified by Bae and Hasenfratz, teaches said sensor is an optical dust sensor designed for detecting and counting the particles in the air. (Bertaux, par. 26-27)
	With respect to claim 4, Bertaux, as modified by Bae and Hasenfratz, teaches said sensor is mounted on the vehicle in a position favourable for receiving the air to be measured for capturing the at least one of particles and density of NOx gases in the air of the measurement point, being configured to minimize the effect of the movement of air, of the wind and/or of the vehicle's speed. 
With respect to claim 5, Bertaux, as modified by Bae and Hasenfratz, teaches a peripheral protective skirt configured to allow air to pass through while moving. (dust brow 195, par 30, Fig. 1A)
	With respect to claim 6, Bertaux, as modified by Bae and Hasenfratz, teaches all that is claimed, as in the above rejection, except for explicitly teaching a device for evacuating residual air from the sensor before each new measurement, and a device for cleaning the sensor.
	However, it is well known to clean a sensor before each new measurement and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a device for cleaning a sensor in order to ensure that each measurement is accurate.
With respect to claim 7, Bertaux, as modified by Bae and Hasenfratz, teaches said sensor is mounted on one of a mast of the vehicle, and a moving, telescopic arm, adjustable for orientation and/or height. (Bae, sampling inlet locations par. 39-42)
	With respect to claim 8, Bertaux, as modified by Bae and Hasenfratz, teaches the device being coupled to a so-called GPS (Global Positioning System) device for combining a localized point display of the density of the particles or nitrogen oxide gases with a GPS geolocation map. (Bae, par. 68-69)
	With respect to claim 9, Bertaux, as modified by Bae and Hasenfratz, teaches said sensor may be mounted on one of an air intake unit of the engine, an air intake of the passenger compartment, on the roof, on the bonnet of the vehicle, on a mast, on an arm and accessories fixed to the vehicle. (Bae, sampling inlet locations par. 39-42)
With respect to claim 10, Bertaux teaches a method for measuring and displaying only at least one of particles and the density of NOx gases in the air (par. 26-27) by means of at least one sensor (optical sensor 65, par. 27) of at least one of particles and of the density of NOx gases in the air, able to count the number of particles of a size between defined values in a volume of air or the density of NOx gases, and by means of a box mounted on a dashboard of a vehicle (par. 25-27), the box for displaying and recording at least one of said number and density correlated to a defined location, (par. 38) said method comprising acquisition of said number or density at points of a measurement circuit onboard said vehicle. (par. 25-27, 38, Fig. 1A)
Bertaux does not teach the device being configured to function onboard the vehicle while it is moving, in which said sensor is recalibrated at certain points of a map with reference to standardized sensors, wherein the standardized sensors comprise sensors selected from a group consisting of point and static sensors certified by an environmental monitoring organization, making the particular measurement reliable without the sensor being affected by the measurement air at the preceding point.
Bae teaches a method for measuring and displaying and recording only at least one of fine particles and the density of NOx gases in the air by means of at last one sensor (plurality of particle analyzers, 401-405, par. 57; gas analyzers, 501-503, par. 58) of at least one of particles and of the density of NOx gases in the air, able only to count a number of particles of a size between defined values in a volume of air and the density of NOx gases, and by means of a box mounted on a dashboard of a vehicle (par. 34), a device (data management unit 700, par. 34, 67) for displaying and recording said at least one of said number and density correlated to a defined location, said method comprising acquisition of only said number and density at points of a measurement circuit onboard said vehicle, the device being configured to be mounted and to function onboard a moving vehicle, (par. 34) in which said sensor may be initialized at certain points of a map with reference to standardized sensors. (par. 39, measurements taken at a particular location are considered to teach initializing the sensor at a particular point on a map)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Bertaux to use the device of Bertaux on a moving vehicle, or at certain points of a map, as taught by Bae, in order to acquire geographical data for analysis.
It is known to capture and record air quality measurements at various locations and to recalibrate the sensors at different locations. For example, Hasenfratz teaches a system wherein mobile sensors are recalibrated at certain points of a map with reference to standardized sensors, wherein the standardized sensors comprise certified static sensors. (Section 3.1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to initialize the sensor of Bertaux at different points of the map, as taught by Hasenfratz, in order to eliminate the influence of previous measurements on the sensor results.
	
Response to Arguments
Applicant’s arguments filed September 28, 2022 have been fully considered but they are moot in view of the new grounds of rejection. It is noted that there is a significant volume of non-patent literature discussing mobile sensor networks and various methods of recalibration, a selection of which are now cited in this action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following NPL publications discuss subjects relevant to the claimed invention.
“A Survey on Sensor Calibration in Air Pollution Monitoring Deployments,” Maag et al.’ “Multihop Calibration for Mobile Sensing: K-hop Calibratability and Reference Sensor Deployment,” Fu et al.; “Model-based Rendezvous Calibration of Mobile Sensor Networks for Monitoring Air Quality,” Arfire, et al.; “Collaborative Calibratio and Sensor Placement for Mobile Sensor Networks,” Xiang et al.; and “Calibree: A Self-calibration System for Mobile Sensor Networks,” Miluzzo, et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853